UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-5307


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RUSSELL JONES, a/k/a Nosebleed, a/k/a Bleed,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cr-00288-WDQ-22)


Submitted:   August 15, 2011                 Decided:   September 7, 2011


Before WILKINSON, MOTZ, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph J. Gigliotti, Riverdale, Maryland, for Appellant. Traci
L. Robinson, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Russell     Jones        appeals      his    conviction      and    210-month

sentence for one count of conspiracy to distribute and possess

with intent to distribute a controlled substance in violation of

21 U.S.C. § 846 (2006).                Counsel has filed a brief in this court

pursuant      to     Anders       v.     California,         386 U.S. 738       (1967),

certifying that there are no meritorious issues for appeal but

questioning whether Jones was properly sentenced as a career

offender.      We affirm.

              We    review    a    sentence         for     reasonableness        under     an

abuse-of-discretion standard.                  Gall v. United States, 552 U.S.
38, 51 (2007).           This review requires consideration of both the

procedural and substantive reasonableness of a sentence.                                   Id.

First,   we     must     assess        whether      the     district    court         properly

calculated         the   Guidelines       range,          considered    the      18     U.S.C.

§ 3553(a) (2006) factors, analyzed any arguments presented by

the parties, and sufficiently explained the selected sentence.

Id. at 49-50; see United States v. Lynn, 592 F.3d 572, 576

(4th Cir. 2010) (“[A]n individualized explanation must accompany

every sentence.”); United States v. Carter, 564 F.3d 325, 330

(4th Cir. 2009)          (same).          An       extensive       explanation        is   not

required as long as we are satisfied “‘that [the district court]

has considered the parties’ arguments and has a reasoned basis

for   exercising         [its]     own     legal      decisionmaking          authority.’”

                                               2
United States v. Engle, 592 F.3d 495, 500 (4th Cir.) (quoting

Rita v. United States, 551 U.S. 338, 356 (2007)), cert. denied,

131 S. Ct. 165 (2010).

            Here, Jones questions on appeal whether the district

court properly sentenced him as a career offender.                      The pre-

sentence report (PSR) indicated that because Jones has two prior

state   felony     convictions       for   possession        with     intent    to

distribute heroin and one felony conviction for assault, he is a

career offender.        (Vol. II J.A. 65).          Jones states that the

cases were consolidated and sentenced together, and thus are not

separate    convictions   for    the   purpose    of   the    career    offender

enhancement.

            The career offender guideline applies to those cases

in which:

     (1) the defendant was at least eighteen years old at
     the time the defendant committed the instant offense
     of conviction; (2) the instant offense of conviction
     is a felony that is either a crime of violence or a
     controlled substance offense; and (3) the defendant
     has at least two prior felony convictions of either a
     crime of violence or a controlled substance offense.

USSG § 4B1.1(a).       To qualify, prior sentences must be “counted

separately under the provisions of [USSG] § 4A1.1(a), (b), or

(c).”      USSG § 4B1.2(c).      “Prior sentences always are counted

separately if the sentences were imposed for offenses that were

separated    by   an   intervening     arrest    (i.e.,   the       defendant   is

arrested for the first offense prior to committing the second

                                       3
offense).”           USSG     § 4A1.2(a)(2)            (defining        the     term      “prior

sentence” as used in § 4A1.1).

               The    PSR    indicated       that          while    Jones’s     state     felony

possession       with       intent    to     distribute             heroin     offenses      were

sentenced on the same day, one (State Case No. 203052003) was

committed on August 8, 2003, while the second (State Case No.

103206003) was committed on June 24, 2003.                             Thus, the offenses

were    separate      and     Jones    was       properly          sentenced    as    a    career

offender.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                   This court

requires that counsel inform Jones, in writing, of the right to

petition    the      Supreme       Court    of       the    United     States      for    further

review.     If Jones requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this        court        for        leave      to    withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Jones.

               We dispense with oral argument because the facts and

legal    contentions         are     adequately            presented    in     the    materials

before    the    court       and    argument         would     not     aid   the     decisional

process.

                                                                                         AFFIRMED

                                                 4